Case 1:19-cv-01263-JDT-cgc Document 18 Filed 09/03/20 Page 1 of 6                 PageID 97




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TENNESSEE
                           EASTERN DIVISION


ALPHONSO RICHARDSON,                          )
                                              )
       Plaintiff,                             )
                                              )
VS.                                           )           No. 19-1263-JDT-cgc
                                              )
QUALITY CORRECTIONAL                          )
HEALTHCARE,                                   )
                                              )
       Defendant.                             )
                                              )


             ORDER DIRECTING PLAINTIFF TO FILE ONE AMENDED
             COMPLAINT THAT COMPLIES WITH FED. R. CIV. P. 8(a)


       Plaintiff Alphonso Richardson filed a pro se complaint pursuant to 42 U.S.C. § 1983

while he was incarcerated at the Madison County Criminal Justice Complex (CJC) in

Jackson, Tennessee. (ECF No. 1.)1 He filed an amended complaint on November 25,

2019, which superseded the original complaint. (ECF No. 5.) All of Richardson’s claims

concern events that occurred while he was incarcerated at the CJC. On December 17, 2019,

the Court dismissed the amended complaint for failure to state a claim and granted leave

to file another amended complaint within twenty-one days. (ECF No. 10.) The Clerk

subsequently received a document from Richardson on December 30, 2019, that appeared



       1
        Richardson is presently confined at the Northwest Correctional Complex in Tiptonville,
Tennessee. (ECF No. 16.)
Case 1:19-cv-01263-JDT-cgc Document 18 Filed 09/03/20 Page 2 of 6              PageID 98




to be an amendment filed in response to that order. (ECF No. 11.) However, Richardson

filed a motion on January 9, 2020, stating he did not receive the Court’s December 17 order

until January 3, 2020, and requesting an extension of time in which to file an amended

complaint. (ECF No. 12.) On January 15, 2020, the Court granted the motion and extended

Richardson’s deadline to January 31, 2020. (ECF No. 13.)

       Rather than comply with the Court’s order in a straightforward manner, Richardson

filed two more submissions of handwritten pages of conversational narratives and another

incomplete amended complaint.

       Richardson filed two amendments on February 3, 2020. (ECF Nos. 13 & 14.) The

first, naming Quality Correctional Healthcare as the Defendant, (ECF No. 13 at PageID

67-69), concerns: Richardson’s booking for a parole order violation on August 14, 2019,

(id. at PageID 69-70); a pod change on August 19, 2019, (id. at PageID 71); his intake

processing on August 24, 2019, (id. at PageID 71-72); a discussion he had with Nurse Beth

on August 31, 2019, (id. at PageID 72-73); his medical requests, symptoms, and grievance

efforts in September 2019, (id. at PageID 73-76); and his sick-call requests in October and

November 2019, (id. at PageID 76-79). Richardson seeks “pay[ment] for 85 days of pain

and suffering.” (Id. at PageID 79.) Plaintiff did not sign this submission.

       The second amendment received on February 3, 2020, (ECF No. 15), is against the

CJC, (id. at PageID 81, 86), regarding: Richardson’s August 14, 2019 booking, (id. at

PageID 82); his September 19, 2012, receipt of a parole notice, (id. at PageID 83); various

grievances he filed, (id. at PageID 83-84); and overcrowded conditions of confinement,

including sleeping on the floor, (id. at PageID 84-86). Richardson’s conversationally-

                                             2
Case 1:19-cv-01263-JDT-cgc Document 18 Filed 09/03/20 Page 3 of 6                   PageID 99




toned manner of casual presentation (e.g., “It has been three weeks, so I know that

[grievance] is over. So back to the floor [issue] . . . .”), (id. at PageID 83-84), suggests that

he regards his filing more as an informal dialogue with the Court than a pleading under the

Federal Rules of Civil Procedure.

       Richardson filed another amended complaint on March 11, 2020, which is untimely

because it was mailed on March 9, more than a month beyond the January 31, 2020,

deadline set by the Court. (ECF No. 17; ECF No. 17-1 at PageID 96.) He names as

defendants: Quality Correctional Healthcare; Madison County Criminal Justice Complex

and its Staff; Captain Rudder; Sergeant Long; Lieutenant Balderamma; and Sheriff of the

Madison County Criminal Justice Complex. (ECF No. 17 at PageID 90.) It appears this

document was meant to supersede all of his other submissions, as Richardson proclaims

that he “makes it clear to the Court that he’s sueing [sic] all Defendant(s) being named here

in this one civil claim that’s before the Court.” (Id. at PageID 92.) He sues the Defendants

in their individual and official capacities and seeks $300,000. (Id. at PageID 93.) The

March 11 pleading asserts claims under 42 U.S.C. §§ 1983, 1985 and 1986, as well as the

Americans with Disabilities Act. (Id.)

       Richardson’s March 11 filing2 first recaps some of the procedural steps in this case,

(id. at PageID 91-92), and then begins describing events at the CJC in August 2019, (id. at

PageID 94). However, the document stops on page five in the middle of a thought. (Id. at



       2
         The March 11 document is in completely different handwriting, so Richardson
apparently had assistance in preparing this particular amendment.

                                               3
Case 1:19-cv-01263-JDT-cgc Document 18 Filed 09/03/20 Page 4 of 6               PageID 100




PageID 94 (“Plaintiff had been moved to [C-pod-107-cell] within the Jail, at which”).) The

amendment is accompanied by a handwritten cover letter that does not acknowledge or

explain the incomplete document. (Id. at PageID 95.)

       Richardson’s four amendment efforts fail, singly and collectively, to comply with

the Federal Rules of Civil Procedure. In particular, Fed. R. Civ. P. 8(a) requires “[a]

pleading which sets forth a claim for relief” to contain: “(1) a short and plain statement of

the   grounds     upon    which     the    court’s   jurisdiction    depends”    and    “(2)

a short and plain statement of the claim showing that the pleader is entitled to relief.”

Richardson’s putative amendments, (ECF Nos. 11, 14, 15 & 17), do not satisfy either

provision. The March 11 submission is truncated, and his submissions of December 30

and February 3, though apparently complete, are neither short nor plain. Much of the

factual narrative is incomprehensible.       The amendments commingle Richardson’s

allegations about different phases of his confinement, his wide-ranging complaints about

interpersonal disputes, commentary about his health conditions, and his opinions about the

foregoing. Furthermore, the four submissions are inconsistent, even as to indispensable

matters such as the parties being sued or the relief being sought.

       Richardson’s submissions, as drafted, present this Court with management

problems since “the pleading[s] [are] so verbose that the Court cannot identify with clarity

the claim(s) of the pleader and adjudicate such claim(s) understandingly on the merits.”

Powers v. Dep’t of Labor, No. 08-2755, 2012 WL 1076301, at *3 (W.D. Tenn. Mar. 29,

2012) (citation omitted). See also Vicom v. Harbridge Merchant Servs., Inc., 20 F.3d 771,

775–76 (7th Cir. 1994) (noting that “[a] complaint that is prolix and/or confusing makes it

                                             4
Case 1:19-cv-01263-JDT-cgc Document 18 Filed 09/03/20 Page 5 of 6                 PageID 101




difficult for the defendant to file a responsive pleading and makes it difficult for the trial

court to conduct orderly litigation”); Jennings v. Emry, 910 F.2d 1434, 1435 (7th

Cir.1990) (“A . . . complaint must be presented with intelligibility sufficient ‘for a court or

opposing party to understand whether a valid claim is presented and if so what it is.’ . . .

And it must be presented with clarity sufficient to avoid requiring a district court or

opposing party to forever sift through its pages in search of that understanding.” (citations

omitted)). It is not the duty of this Court to evaluate Richardson’s collections of facts and

discern from them the claims that he seeks to assert. Nor could the Court do so. Richardson

must do so himself.

       Accordingly, Richardson is ORDERED to submit, within twenty-one (21) days

after the date of this order, on or before September 25, 2020, ONE amended complaint

that complies with Rule 8(a) of the Federal Rules of Civil Procedure. The amendment

must be typed or hand printed on 8½ by 11 inch paper, one side to a sheet. Richardson

must personally sign the amendment. Apart from the deficiencies that are addressed supra,

the amended complaint must: (1) identify the basis for federal jurisdiction; (2) identify each

defendant sued; (3) identify any state or federal statute under which the claim arises; and

(4) provide a short and plain statement of the factual basis for the claim. Each claim for

relief must be stated in a separate count and must identify each defendant sued in that count.

Any exhibits must be identified by number in the text of the amended complaint and must

be attached to the complaint. The amended complaint will supersede all previous pleadings

in this case and must be complete in itself without reference to those prior pleadings.



                                              5
Case 1:19-cv-01263-JDT-cgc Document 18 Filed 09/03/20 Page 6 of 6              PageID 102




       The Court again advises Richardson that claims against unidentified “staff,” (see,

e.g., ECF No. 17 at PageID 90), are insufficient to state a claim against any individual.

(See ECF No. 10 at PageID 45-46.) He cannot vitiate the Court’s prior ruling by

proclaiming, “Plaintiff makes it clear to the Court that he’s sueing [sic] all Defendants

being named herein,” (ECF No. 17 at PageID 92), such as “Madison County Criminal

Justice Complex Staff.” (Id. at PageID 90.)

       The Court reiterates that Richardson may file only one additional amended

complaint at this stage of the proceeding. He is cautioned to include in that single filing

all the claims he wishes to assert concerning his confinement at the CJC.

       Richardson is warned that failure to timely file an amended complaint in compliance

with this order will result in the dismissal of this case without further notice pursuant

to Fed. R. Civ. P. 41(b), for failure to prosecute.

IT IS SO ORDERED.
                                                       s/ James D. Todd
                                                      JAMES D. TODD
                                                      UNITED STATES DISTRICT JUDGE




                                               6
